BELCHER, Commissioner.
Appellánt, having waived a trial by jury, pleaded guilty before the court. . The court, after hearing evidence, adjudged him to be guilty of burglary and assessed his punishment at two years confinement in the penitentiary.
The indictment and all matters of procedure appear regular. The record is before us without a statement of facts or bills of exception, in the absence of' which nothing is presented for review.
The .judgment of the trial court is affirmed.
Opinion approved by the Court.